DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, 19-22, drawn to a peptide represented by SEQ ID NO:3 as set forth in claim 1, further modified as set forth in dependent claims of this Group, and including “use” claims 20 and 22 (see MPEP 2173.05(q)).
Group II, claim(s) 23 and 24, drawn to methods for neuroprotection and other types of improvement of a condition of a subject, comprising administering the peptide of claim 1 or of claim 12 to the subject.
Group III, claim(s) 25 and 26, drawn to methods for treating or preventing nerve disorder and other types of disorders or disease, comprising administering the peptide of claim 1 or of claim 12 to the subject.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of peptide variants of SEQ ID NO:3, including comprising additions such as set forth in claim 12, as well as deletions such as broadly set forth in claim 11, as well as replacements, see claim 8, and acylations or mesylations, see claim 10.
Applicant is required, in reply to this action, to elect a single species having no variables, identifiable by a SEQ ID NO., to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all claims.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a modified PACAP peptide based on SEQ ID NO:3, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 1996/09318 in view of US 2013/0065816 and US 5538995.
WO 1996/09318 teaches PACAP analogs of lengths 27 and 38, including with Glu at positions 3 and 8, see page 7 lines 6-8, and replacing amino acids along the sequence to obtain lower reactivity so as to increase stability, storage life, and effectiveness, claims 1, 7, page 10 lines 17-27, Figs. 3 and 4, see also Fig. 1.
WO 1996/09318 does not teach all the particular features of instant claim 1 as to its possible additions and substitutions, such as the use of tetrazole (this extensively taught in US 5538995 to protect a carboxyl group). However, instant claim 1’s last phrase allows for the claimed modified sequence to have a deletion or addition of one or more amino acids in the sequence of SEQ ID NO:3, and the broadest reasonable interpretation of this is that such deletion(s) can include deletion of any of the amino acids particularly stated in claim 1, such as an aspartic acid having its carboxyl group replaced with tetrazole. As such, the sequences of the WO 1996/009318 include at least some of those encompassed by the variably modifiable genus of instant claim 1, and the claimed technical feature of claim 1 is not a special technical feature.
Alternatively, the addition of US 2013/0065816 teaches further modifications of PACAP, including the position 3 aspartic acid replaced with pipecolinic acid, resulting in increased half-life, claim 1, para 92, further supporting the approach to substitute or modify with moieties such as tetrazole, taught in US 5538995, to further improve stability and half-life.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.F./
Examiner
Art Unit 1658


								/FRED H REYNOLDS/                                                                                                        Primary Examiner, Art Unit 1658